HAWTHORNE, Justice
(concurring)
Bills of Exception Nos. 2 and 3 were taken when the trial judge overruled the defense’s objection to the testimony of Lieutenant Edward Lawson, a police officer, and permitted the witness to testify as to a previous murder committed by the accused for which he pleaded guilty without capital punishment and was sentenced to life imprisonment. The majority holds that the ruling of the trial judge was correct, but as to this holding I have serious doubt. This ruling permits the admission of evidence of a separate and independent crime committed by the accused seven years before the offense for which he was here tried, and seems to be in conflict with the holding of this court in State v. Rives, 193 La. 186, 190 So. 374, and the numerous authorities there cited, particularly State v. Brown, 185 La. 1023, 171 So. 433; State v. Bates, 46 La.Ann. 849, 15 So. 204, and State v. Johnson, 38 La.Ann. 686.
I am in full accord, however, with the views of the majority on the other bills dis*188cussed in the opinion, and I agree that thel accused is entitled to have his conviction and sentence set aside and a new. trial granted under the holding of the court as to Bill No. 4.